I concur in the result. It being clear that under the statute the duty of collecting contributions is vested in the Tax Commission, the action of the Industrial Commission ordering payment of the contributions should be set aside upon the authority of the statute. Hence, the constitutional question discussed is not, in my opinion, before us. Likewise, the order being vacated on such ground, the conclusiveness — in a proceeding by the Tax Commission to collect contributions — of a finding of the Industrial Commission as to the relationship existing between an applicant and an alleged employer is not here involved. I, therefore, withhold my concurrence from that part of the opinion which discusses these questions. *Page 65